DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 39, corresponding to the “second section” of the upper surface 37.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “A flow controller having an internal tubing, the flow controller comprising: […]”. This wording sets forth that the “internal tubing” is a part of the “flow controller”, but the claim would be easier to understand if the “internal tubing” was listed with the other components of the flow controller that follow the phrase “the flow controller comprising”. It is suggested to amend claim 1 to recite “A flow controller comprising: an internal tubing,.  Appropriate correction is required.
Claims 1 and 6 are objected to because of the following informalities: Claim 1 introduces “an internal tubing” in line 1, but line 9 of claim 1 and lines 2 and 3 of claim 6 refer to this feature as just “the tubing”. For the sake of consistency, line 9 of claim 1 and lines 2 and 3 of claim 6 should be amended to recite “the internal tubing”. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: On line 3, a comma should be placed after the term “controller” in order for the claim to be grammatically correct. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: On line 3, a comma should be placed after the term “controller” in order for the claim to be grammatically correct. Appropriate correction is required.
Claims 15 and 16 are objected to because of the following informalities: Claim 15 introduces “a flexible internal tubing” in line 8, but lines 9 and 11 of claim 15 and line 2 of claim 16 refer to this feature as just “the flexible tubing”. For the sake of consistency, lines 9 and 11 of claim 15 and line 2 of claim 16 should be amended to recite “the flexible internal tubing”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 17, 19, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a lower housing engaged with and slidably coupled to the lower housing”. It is unclear how a lower housing can be “engaged with” and “slidably coupled to” itself. Therefore, this recitation renders the claim indefinite. Claims 2-14 are rejected due to their dependence on claim 1. For the sake of examination, claim 1 is interpreted as reciting “a lower housing engaged with and slidably coupled to the upper housing”. 
Claims 7 and 17 each recite “a first incline angle” with claim 7 also reciting “a second incline angle different from the first incline angle” and claim 17 also reciting “a second incline angle smaller than the first incline angle”. Neither of the claims set forth from what reference the angle is measured. Therefore, this recitation renders the claims indefinite. Claim 8 is rejected due to its dependence on claim 7. For the sake of examination, claims 7 and 17 are interpreted as reciting “a first incline angle relative to a longitudinal axis of the lower housing” with claim 7 also reciting “a second angle relative to the longitudinal axis of the lower housing different from the first incline angle” and claim 17 also reciting  “a second angle relative to the longitudinal axis of the lower housing smaller than the first incline angle”.
Claims 10 and 19 each recite “the proximal face” in lines 2-3 and 4 and “the distal face” in lines 3 and 4, but these phrases lack proper antecedent basis since claims 9 and 18 each introduce “a proximal face” and “a distal face” of the upper housing while line 2 of each of claims 10 and 19 introduces “a proximal face” and “a distal face” of the lower housing. Lines 2-4 of each of claims 10 and 19 are unclear as to which of the two “proximal faces” and which of the two “distal faces” they are referring. Claims 11-13 and 20 are rejected due to their dependence on claims 10 and 19, respectively. For the sake of examination, the “faces” of lines 2-4 of claims 10 and 19 are interpreted as referring to “the proximal face of the lower housing” and “the distal face of the lower housing”. 
Claim 22 recites “the proximal face of the lower housing” on line 1 and “the guide groove” on line 2, but each of these phrases lacks proper antecedent basis since neither of these features is not introduced in any claim upon which claim 22 depends. It is unclear whether claim 22 is intended to introduce these features (by reciting using the article “a” instead of the article “the”) or if claim 22 is intended to recite dependence on claim 19 which introduces these features. For the sake of examination, claim 22 is interpreted as introducing these features with line 1 reciting “[[the]] a proximal face of the lower housing” and line 2 reciting “[[the]] a guide groove”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6-8, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demler et al. (US Pat 3,544,060).
Re claim 1, Demler discloses a flow controller (the entire structure seen in Fig 12,19; it is noted that all reference characters cited below refer to Fig 19 unless otherwise noted) having an internal tubing 11, the flow controller comprising: an upper housing 83 (Fig 17 and labeled in annotated Fig A below; “threaded section 83” – Col 4, Lines 29-32) including a plurality of graduations (the flat faces of the gripping 85, as seen in Fig 12, are the “graduations”); a lower housing 71 engaged with and slidably coupled to the upper housing (Col 4, Lines 33-41); a cavity (seen in Fig 19; labeled in annotated Fig B below) defined between the upper and lower housings for accommodating at least a portion of the internal tubing (as seen in Fig 19 and Fig B below); and a flexible clamp (the “clamp” comprising both “flexible jaw members 81” and the base from which they directly extend, as seen in Fig 17 with the “base” labeled in annotated Fig A below) having an upper section (the right-most jaw member 81 in Fig 19) mounted in the upper housing (it is noted that both of the jaw members 81 are mounted in the upper housing 83) and a lower section (the left-most jaw member 81 in Fig 19) slidably disposed in the lower housing (it is noted that both of the jaw members 81 are slidably disposed in the lower housing as described in Col 4, Lines 33-41), the upper and lower housings being slidably coupled relative to each other to transition the internal tubing from (i) an open position where a lumen of the tubing is uncompressed by the flexible clamp (prior to the jaw members 81 abutting the beveled section 79, as seen in Fig 19 – Col 4, Lines 33-37) to (ii) a closed position where the lumen of the internal tubing is at least partially constricted by the flexible clamp (Col 4, Lines 37-41). The Examiner notes that structure 83 is considered an “upper housing” and structure 71 is considered a “lower structure” because when the flow controller is rotated counter-clockwise 90 degrees from the position shown in Fig 19, a portion of structure 83 is above a portion of structure 71; similarly, the right-most jaw member 81 of Fig 19 is considered an “upper section” and the left-most jaw member 81 of Fig 19 is considered a “lower section” because when the flow controller is rotated counter-clockwise 90 degrees from the position shown in Fig 19, the right-most jaw member 81 is above the left-most jaw member 81.

    PNG
    media_image1.png
    524
    503
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    466
    683
    media_image2.png
    Greyscale


Re claim 2, Demler discloses that the upper section of the flexible clamp comprises an upper arm (the right-most “flexible jaw members 81” in Fig 19 – Col 4, Line 29-30; as seen in Fig 17,18), the lower section comprises a lower arm (the left-most “flexible jaw members 81” in Fig 19 – Col 4, Lines 29-30; as seen in Fig 17,18), and the flexible clamp further comprises a flexible guide member (labeled as “base” in annotated Fig A above) coupling the upper and lower arms to each other (as seen in Fig 17).
Re claim 6, Demler discloses that the upper housing has a first surface (the radially-interior surface of 83 upon which threads are formed in Fig 17) that defines a portion of the cavity on a first side of the tubing (on the right-side of the tubing in Fig 19), the lower housing has a second surface (the radially-interior surface forming hollow portion 77, as seen in Fig 15) that defines a portion of the cavity on a second side (on the left-side of the tubing in Fig 19) of the tubing, and the second surface is a ramped surface 79 (Fig 15; “inwardly beveled section 79” – Col 4, Lines 27-29).
Re claim 7, Demler discloses that the ramped surface comprises a first ramp section (as seen in Fig 15 and labeled in annotated Fig C below) having a first incline angle (as seen in Fig 15 and Fig C below) and a second ramp section (as seen in Fig 15 and labeled in annotated Fig C below) having a second incline angle (as seen in Fig 15 and Fig C below) different from the first incline angle (as seen in Fig 15 and Fig C below).

    PNG
    media_image3.png
    415
    531
    media_image3.png
    Greyscale

Re claim 8, Demler discloses that the first incline angle is greater than the second incline angle (as seen in Fig 15 and annotated Fig C above).  
Re claim 15, Demler discloses a flow controller (the entire structure seen in Fig 12,19; it is noted that all reference characters cited below refer to Fig 19 unless otherwise noted) for intravenous (IV) tubing (it is noted that the phrase “for intravenous (IV) tubing” is a functional recitation and therefore “intravenous (IV) tubing” is not a part of the claimed invention; since the flow controller of Demler could be used in combination with IV tubing, this limitation is met), the flow controller comprising: an upper housing 83 (Fig 17 and labeled in annotated Fig A above; “threaded section 83” – Col 4, Lines 29-32) including a plurality of graduations (the flat faces of the gripping 85, as seen in Fig 12, are the “graduations”); a lower housing 71 comprising a ramped surface 79 (Fig 15; “inwardly beveled section 79” – Col 4, Line 28-29) and slidably coupled to the upper housing (Col 4, Lines 33-41); a flexible clamp (the “clamp” comprising both “flexible jaw members 81” and the base from which they directly extend, as seen in Fig 17 with the “base” labeled in annotated Fig A above) mounted in the upper housing (as seen in Fig 17 and Fig A above, both “flexible jaw members 81” are mounted in the upper housing) and extending into the lower housing (as seen in Fig 19); and a flexible internal tubing 11 disposed in a cavity (labeled in annotated Fig B above) defined between the upper and lower housings (as seen in Fig 19 and Fig B above), the flexible tubing extending through a guide portion (the portion labeled “base” in annotated Fig A above) of the flexible clamp (as seen in Fig 19), wherein the upper housing is configured to slide over the lower housing such that the flexible clamp compresses a portion of the flexible tubing (Col 4, Lines 33-41).
Re claim 17, Demler discloses that the ramped surface comprises a first section (labeled in annotated Fig C above as “first ramp section”) having a first incline angle (as seen in Fig C above) and a second section (labeled in annotated Fig C above as “second ramp section”) having a second incline angle (as seen in Fig C above) smaller than the first incline angle (as seen in Fig C above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Demler et al. (US Pat 3,544,060) in view of Phillips (US Pat 4,065,093).
Re claim 14, Demler discloses that the internal tubing comprises a low durometer tubing (inherent in that the internal tubing is compressed by the clamp, see the rejection of claim 1 above) but does not explicitly disclose that the flow controller further comprises a pair of luer fittings disposed at opposing ends of the tubing for coupling the internal tubing to an intravenous (IV) set tubing. Phillips, however, teaches a substantially similar flow controller 10 (Fig 1,2) comprising a housing 21 (Fig 2), a clamp 22 (Fig 2) an internal tubing 20 (Fig 2), and a pair of luer fittings disposed at opposing ends of the tubing (Col 5, Lines 1-6) for coupling the internal tubing to an IV set tubing (it is noted that the phrase “for coupling the internal tubing to an IV set tubing” is a functional recitation and therefore “an IV set tubing” is not a part of the claimed invention; this limitation is met since one of ordinary skill in the art would recognize that luer connectors can attach to corresponding luer connectors of an IV set tubing) for the purpose of allowing the flow controller to be use in more than one application (Col 5, Lines 6-10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Demler to include a pair of luer fittings at opposing end of the tubing, as taught by Phillips, for the purpose of allowing the flow controller to be use in more than one application (Col 5, Lines 6-10).
Re claim 16, Demler discloses all the claimed features except explicitly disclosing a pair of luer connectors disposed at opposing ends of the flexible tubing for connecting the flexible internal tubing to the IV tubing. Phillips, however, teaches a substantially similar flow controller 10 (Fig 1,2) comprising a housing 21 (Fig 2), a clamp 22 (Fig 2), a flexible internal tubing 20 (Fig 2), and a pair of luer connectors disposed at opposing ends of the flexible internal tubing (Col 5, Lines 1-6) for connecting the flexible internal tubing to the IV tubing (it is noted that the phrase “for coupling the internal tubing to an IV set tubing” is a functional recitation and therefore “an IV set tubing” is not a part of the claimed invention; this limitation is met since one of ordinary skill in the art would recognize that luer connectors can attach to corresponding luer connectors of an IV tubing) for the purpose of allowing the flow controller to be use in more than one application (Col 5, Lines 6-10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Demler to include a pair of luer connectors at opposing end of the flexible internal tubing, as taught by Phillips, for the purpose of allowing the flow controller to be use in more than one application (Col 5, Lines 6-10).

Claims 1-11, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rychlik (US Pat 3,625,472) in view of Loth et al. (PG PUB 2011/0297854).
Re claim 1, Rychlik discloses a flow controller (as seen in Fig 12-15; it is noted that all reference characters refer to Fig 12 unless otherwise noted) having an internal tubing 64b (Fig 15), the flow controller comprising: an upper housing 24b including a plurality of graduations 134 (“bearing bars 134” – Col 5, Lines 19-20; as seen in Fig 12, the bearing bars 134 rise above other portions of the upper housing and therefore are “graduations” as claimed); a lower housing 22b engaged with and slidably coupled to the upper housing (Col 5, Lines 14-24); a cavity (as seen in Fig 15, within which tubing 64b resides) defined between the upper and lower housings for accommodating at least a portion of the internal tubing (as seen in Fig 13,15); and a clamp 26b having an upper section 122 (Fig 13,15; “web 122” is considered an “upper section” because it’s lower half in Fig 15 is above the lower half of rim 120) mounted in the upper housing (it is noted that both upper section 122 and lower section 120 are “mounted in” the upper housing, as seen in Fig 15) and a lower section 120 (Fig 13,15; “rigid rim 120” is considered a “lower section” because its lower half in Fig 15 is below the lower half of web 122) slidably disposed in the lower housing (it is noted that both the upper section 122 and the lower section 120 are “slidably disposed in” the lower housing; Col 5, Lines 14-19), the upper and lower housings being slidably coupled relative to each other to transition the internal tubing from (i) an open position where a lumen of the tubing is uncompressed by the flexible clamp (when the clamp 26b is left of point 50b; Col 2, Lines 45-48) to (ii) a closed position where the lumen of the internal tubing is at least partially constricted by the flexible clamp (when the clamp 26b is right of point 50b, as seen in Fig 13; “the compressive position” – Col 3, Lines 31-37). Rychlik does not explicitly disclose that the clamp is flexible. 
Loth, however, teaches a flow controller (as seen in Fig 1; it is noted that all reference characters refer to Fig 1 unless otherwise noted) comprising a tubing 2, a wall 11 with a varying surface 12+13, and a flexible clamp 1 that is compressed or opened by the wall 11 (Para 44), the flexible clamp having an upper section 7 (it is noted that the device can flipped such that arm 7 is above arm 8+10) and a lower section 8+10 (again, it is noted that he device can be flipped such that arm 7 is above arm 8+10) such that the flexible clamp does not compress the lumen of the tubing when head 10 is aligned with portion 12 of surface 12+13 and does compress the lumen of the tubing when head 10 is aligned with portion 13 of surface 12+13 (Para 44,47) for the purpose of achieving a continuous change in flow rate through the tubing (Para 49). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rychlik to replace its rolling clamp with a flexible clamp, as taught by Loth, for the purpose of achieving a continuous change in flow rate through the tubing (Para 49). Since Rychlik discloses that the inclined surface 36b+40b is located in the lower housing, one of ordinary skill in the art would recognize that the lower section 8+10 of Loth’s flexible clamp would be slidably disposed in the lower housing (since Loth teaches that the lower section 8+10 is the section that engages its own inclined surface 12+13) while the upper section 7 would be mounted in the upper housing.
Re claim 2, Rychlik as modified by Loth in the rejection of claim 1 above replaces Rychlik’s rolling clamp with the flexible clamp of Loth (see the above rejection). Loth further teaches that the upper section of the flexible clamp comprises an upper arm 7, the lower section comprises a lower arm 8+10, and the flexible clamp further comprises a flexible guide member (located to the right of both arms 7 and 8+10 in Fig 1; labeled in annotated Fig E below) coupling the upper and lower arms to each other (as seen in Fig 1).  The motivation applied in claim 1 also applies to claim 2.

    PNG
    media_image4.png
    486
    653
    media_image4.png
    Greyscale

Re claim 3, Rychlik as modified by Loth in the rejections of 1 and 2 above replace Rychlik’s rolling clamp with the flexible clamp of Loth that includes an upper arm, a lower arm and a flexible guide member (see the above rejections). Rychlik discloses a pair of captive contact members 60b (Fig 12,13) each disposed at opposing ends of the clamp (as seen in Fig 12) and the upper housing further comprises a pair of mounting apertures 136 (Fig 12) positioned axially opposite from each other a distance corresponding to the opposing ends (as seen in Fig 15), the captive contact members each being mounted within the respective mounting apertures (as seen in Fig 15). Since Although Loth does not disclose comparable captive contact members, one of ordinary skill in the art at the time the invention was made would have found it obvious to place the captive contact members of Rychlik on the upper arm of Loth since, as set forth in the rejection of claim 1, it is the upper arm of Loth that would be mounted in the upper housing of Rychlik.
Re claim 4, Rychlik as modified by Loth in the rejections of claims 1-3 above replace the rolling clamp of Rychlik with the flexible clamp of Loth having upper and lower arms and a flexible guide member. As set forth in the rejection of claim 3 above, the upper arm is mounted in the upper housing via a pair of captive contact member; Rychlik further discloses that these captive contact members are cylindrical in shape as seen in Fig 12,13). Therefore, the modification of Rychlik by Loth would result in the upper arm comprising a cylindrical longitudinally extending body that couples the captive contact members to each other. Loth further teaches that the lower arm 8+10 has a cylindrical longitudinally extending body 10 (as seen in Fig 1, body 10 has a circular cross section and Fig 3 shows that the body 10 is not spherical in shape) that is slidably mounted in the lower housing (see the rejection of claim 1 above) and the flexible guide member comprises a hinge arm attached to the lower arm (inherent in “cantilevered arm 8”, Para 44), coupling the cylindrical longitudinally extending body of the lower member to the upper member (as seen in Fig 1); this embodiment of Rychlik does not disclose that the flexible guide member comprises another hinge arm coupling the cylindrically longitudinally extending body of the upper member to the lower member. Loth, however, teaches a second embodiment 40 (Fig 4) where both the upper and lower members 40a,40b (Fig 4) are connected to each other via two hinge arms of the flexible guide member (“prestressed against being pressed together”, Para 52) for achieving the same result as the embodiment of Fig 1. Since the embodiment of Fig 4 achieves the same result as the embodiment of Fig 1, these two embodiments were art-recognized equivalents at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art to modify the clamp so that both arms are connected to each other through a pair of hinge arms of the flexible guide member. 
Re claim 5, Rychlik as modified by Loth in the rejections of claim 1-4 above replace the rolling clamp of Rychlik with the flexible clamp of Loth having upper and lower arms, a flexible guide member and a pair of hinge arms. Loth further teaches that the hinge arms are spaced apart from each other to define an aperture through which the internal tubing extends (as seen in Fig 4). The motivation applied in claim 4 also applies to this claim. 
Re claim 6, Rychlik discloses that the upper housing has a first surface (the surface of 130 facing downward in Fig 15) that defines a portion of the cavity on a first side (the top side of the tubing in Fig 15) of the tubing, the lower housing has a second surface 36b+40b (Fig 13,15) that defines a portion of the cavity on a second side (the lower side of the tubing in Fig 15) of the tubing, and the second surface is a ramped surface (Col 3, Lines 29-31).  The Examiner notes that Loth discloses a similar ramped surface 12+13; therefore, one of ordinary skill in the art would understand that the flexible clamp of Loth when placed in the modified flow controller of Rychlik/Loth would operate with the ramped surface of Rychlik in the same manner as it operates with its own taught ramped surface.
Re claim 7, Rychlik discloses that the ramped surface comprises a first ramp section (to the left of point 50b in Fig 13) having a first incline angle (Col 3, Line 29-30) and a second ramp section (to the right of point 50b in Fig 13) having a second incline angle (Col 3, Lines 30-31) different from the first incline angle (as seen in Fig 13; Col 3, Lines 29-31).
Re claim 8, Rychlik discloses that the first incline angle is greater than the second incline angle (as seen in Fig 13; Col 3, Lines 29-31).  
Re claim 9, Rychlik discloses that the upper housing comprises a proximal face and a distal face (both labeled in annotated Fig D below), the upper housing extending longitudinally from the proximal face to the distal face (as seen in Fig 12,13), and wherein the proximal face comprises an upper protrusion 130, a lower protrusion 134 (Fig 14,15), and a groove (within which 84b or 86b resides in Fig 14) defined between the upper and lower protrusions (as seen in Fig 14,15), the lower protrusion extending longitudinally from the proximal face to the distal face (as seen in Fig 12).  

    PNG
    media_image5.png
    374
    894
    media_image5.png
    Greyscale

Re claim 10, Rychlik discloses that the lower housing comprises: a proximal face (the fac of wall 42b facing to the right in Fig 13 and Fig D above) and a distal face (the face of wall 44b facing to the right in Fig 13 and Fig D above), the lower housing extending longitudinally from the proximal face to the distal face (as seen in Fig 12,13); and a guide groove (the space formed underneath flange 84b or 86b in Fig 14,15) extending from the proximal face to the distal face (as seen in Fig 12), wherein the lower protrusion is slidably mounted in the guide groove to move the upper housing relative to the lower housing (as seen in Fig 12,14,15; Col 5, Lines 14-19).
Re claim 11, Rychlik discloses that an upper surface of the lower housing comprises a first section 36b (Fig 13), a second section (the upward-facing surface of wall 44b in Fig 13, labeled in annotated Fig D above), and a transition step (the left-facing surface of wall 44b in Fig 13, labeled in annotated Fig D above) between the first and second sections (as seen in Fig 13 and Fig D above), and wherein: the transition step comprises a lower end (directly extending from the first section 36, as seen in Fig 13 and Fig D above) and an upper end (directly extending from the second section, as seen in Fig 13 and Fig D above), the first section extends from the proximal face of the lower housing to the lower end of the transition step as seen in Fig D); and the second section extends from the upper end of the transition step to the distal face of the lower housing (as seen in Fig D).  
Re claim 15, Rychlik discloses a flow controller (as seen in Fig 12-15; it is noted that all reference characters refer to Fig 12 unless otherwise noted) for intravenous (IV) tubing (it is noted that the phrase “for intravenous (IV) tubing” is a functional recitation and therefore “IV tubing” is not a part of the claimed invention; one of ordinary skill in the art would recognize that the flow controller could be used in a system that includes IV tubing),t eh flow controller comprising an upper housing 24b including a plurality of graduations 134 (“bearing bars 134” – Col 5, Lines 19-20; as seen in Fig 12, the bearing bars 134 rise above other portions of the upper housing and therefore are “graduations” as claimed); a lower housing 22b comprising a ramped surface 36b+40b (Fig 13; “channel 40 initially has a steep slope up to the point 50 and then a shallower straight line, or if preferred varying slope in the direction of the wall 44” – Col 3, Lines 29-31) and slidably coupled to the upper housing (Col 5, Lines 14-24); a clamp 26b mounted in the upper housing and extending into the lower housing (as seen in Fig 13,15); and a flexible internal tubing 64b (Fig 15; seen in phantom in Fig 13) disposed in a cavity (the space within which the tubing 64b resides in Fig 15) defined between the upper and lower housings (as seen in Fig 15), wherein the upper housing is configured to slide over the lower housing such that the clamp compresses a portion of the flexible tubing (Col 3, Lines 31-37). Rychlik does not explicitly disclose that the clamp is flexible or that the clamp has a guide portion through which the flexible tubing extends.
Loth, however, teaches a flow controller (as seen in Fig 1; it is noted that all reference characters refer to Fig 1 unless otherwise noted) comprising a tubing 2, a wall 11 with a varying surface 12+13, and a flexible clamp 1 that is compressed or opened by the wall 11 (Para 44), wherein the clamp has a guide portion (extending between arms 8+10 and 7, as seen in Fig 1) through which the flexible tubing extends (as seen in Fig 1) for the purpose of achieving a continuous change in flow rate through the tubing (Para 49). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rychlik to replace its rolling clamp with a flexible clamp having a guide portion through which the flexible tubing extends, as taught by Loth, for the purpose of achieving a continuous change in flow rate through the tubing (Para 49).
Re claim 17, Rychlik discloses that the ramped surface comprises a first section  (to the left of point 50b in Fig 13) having a first incline angle (“steep slope up to the point 50” – Col 3, Lines 29-30) and a second section (to the right of point 50b in Fig 13) having a second incline angle (“a shallower straight line, or if preferred varying slope in the direction of the wall 44” – Col 3, Lines 30-31) smaller than the first incline angle (as seen in Fig 13).  The Examiner notes that Loth discloses a similar ramped surface 12+13; therefore, one of ordinary skill in the art would understand that the flexible clamp of Loth when placed in the modified flow controller of Rychlik/Loth would operate with the ramped surface of Rychlik in the same manner as it operates with its own taught ramped surface. 
Re claim 18, Rychlik discloses that the upper housing comprises a proximal face (labeled in annotated Fig D above) and a distal face (labeled in annotated Fig D above), the upper housing extending longitudinally from the proximal face to the distal face (as seen in Fig 12,13), and wherein the proximal face comprises an upper protrusion 130, a lower protrusion 134 (Fig 14,15), and a groove (within which 84b or 86b resides in Fig 14) defined between the upper and lower protrusions (as seen in Fig 14,15), the lower protrusion extending longitudinally from the proximal face to the distal face (as seen in Fig 12).  
Re claim 19, Rychlik discloses that the lower housing comprises a proximal face (the surface of wall 42b facing left in Fig 13) and a distal face (the surface of wall 44b facing right in Fig 13), the lower housing extending longitudinally from the proximal face to the distal face (as seen in Fig 12,13); and a guide groove (the space formed underneath flange 84b or 86b in Fig 14,15) extending from the proximal face to the distal face (as seen in Fig 12), wherein the lower protrusion is slidably mounted in the guide groove to move the upper housing relative to the lower housing (as seen in Fig 12,14,15; Col 5, Lines 14-19).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rychlik (US Pat 3,625,472)/Loth et al. (PG PUB 2011/0297854) in view of Brandt (US Pat 4,243,034).
Re claim 12, Rychlik discloses that the second section is elevated above the first section at a distance corresponding to a height of the transition step (as seen in Fig 13 and Fig D above), but Rychlik/Loth does not disclose that the transition step comprises a stopping surface that is abutted by the upper protrusion of the upper housing in a closed state of the flow controller. Brandt, however, teaches a flow controller (as seen in Fig 1-4; it is noted that all reference characters cited below refer to Fig 3 unless otherwise noted) comprising a lower housing 2+4 with a groove (formed between guides 10, as seen in Fig 4 – “On the outer side of the wall of the housing 4, there are provided at diametrically opposed locations guides 10 for a slide member generally designated 11 which is movable back and forth in the guides in the longitudinal direction of the channel 5”, Col 2, Lines 33-37; comparable to the lower housing and groove of Rychlik); an upper housing 11 with an upper protrusion 12, a lower protrusion (the portion of flange 13 between the two guides in Fig 4) and a groove (within which the top guide 10 resides in Fig 4) defined therebetween (“The slide member 11 is substantially U-shaped in cross-section, having a web 12 and two flanges 13. The opposed inner sides of the flanges are formed with ribs engaging between the guides 10 [of housing 4] to guide the slide member and retain it on the housing 4” – Col 2, Lines 38-42; comparable to the upper housing having protrusions and a groove of Rychlik); a clamp 9; and a flexible tubing 7; wherein the lower housing possesses a transition step (the left-facing surface of wall 20 in Fig 2; comparable to the transition step of Rychlik) that comprises a stopping surface, wherein in a closed state of the flow controller the upper protrusion of the upper housing abuts the stopping surface (as seen in Fig 3; Col 3, Lines 20-25) for the purpose of retaining the upper housing on the lower housing (Col 3, Lines 34-35). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rychlik/Loth to include the transition step such that it comprises a stopping surface that is abutted by the upper protrusion of the upper housing in a closed state of the flow controller, as taught by Brandt, for the purpose of retaining the upper housing on the lower housing (Col 3, Lines 34-35). 
Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rychlik (US Pat 3,625,472)/Loth et al. (PG PUB 2011/0297854) in view of Miller (US Pat 2,092,401).
Re claim 13, Rychlik/Loth discloses all the claimed features except that the proximal face of the lower housing comprises a proximal stopping surface that extends across at least a portion of the guide groove at the proximal face of the lower housing, wherein in an open state of the flow controller the lower protrusion of the upper housing abuts the proximal stopping surface.  Miller, however, teaches a flow controller (Fig 1-5; it is noted that all reference characters cited below refer to Fig 5 unless otherwise noted) comprising an upper housing 14+26 with an upper protrusion (the horizontal surface of enlarged portion 16 in Fig 3), a lower protrusion 26, and a groove 17 formed therebetween (as seen in Fig 3 where body 25 resides), the flow controller further comprising a lower body 25 having a guide groove (the space defined between the right-most facing surface of toe 30 in Fig 3 and the left-most facing surface of protrusion 31 in Fig 3) with a proximal stopping surface 30 extending across the guide groove at a proximal face thereof (as seen in Fig 3), wherein in an open state of the flow controller the proximal stopping surface abuts the lower protrusion of the upper housing (as seen in Fig 3; Page 2, Col 1, Lines 55-61) for the purpose of preventing the body and the housing from being separated from one another when the flow controller is in the open state (Page 2, Col 1, Lines 55-61). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rychlik/Loth to include the proximal stopping surface so that it extends across the guide groove and abuts the lower protrusion in an open state of the flow controller, as taught by Miller, for the purpose of preventing the upper and lower housings from being separated from one another when the flow controller is in the open state (Page 2, Col 1, Lines 55-61). 
Re claim 22, Rychlik/Loth discloses all the claimed features except that the proximal face of the lower housing comprises a proximal stopping surface that extends across at least a portion of the guide groove at the proximal face of the lower housing, wherein in an open state of the flow controller the lower protrusion of the upper housing abuts the proximal stopping surface.  Miller, however, teaches a flow controller (Fig 1-5; it is noted that all reference characters cited below refer to Fig 5 unless otherwise noted) comprising an upper housing 14+26 with an upper protrusion (the horizontal surface of enlarged portion 16 in Fig 3), a lower protrusion 26, and a groove 17 formed therebetween (as seen in Fig 3 where body 25 resides), the flow controller further comprising a lower body 25 having a guide groove (the space defined between the right-most facing surface of toe 30 in Fig 3 and the left-most facing surface of protrusion 31 in Fig 3) with a proximal stopping surface 30 extending across the guide groove at a proximal face thereof (as seen in Fig 3), wherein in an open state of the flow controller the proximal stopping surface abuts the lower protrusion of the upper housing (as seen in Fig 3; Page 2, Col 1, Lines 55-61) for the purpose of preventing the body and the housing from being separated from one another when the flow controller is in the open state (Page 2, Col 1, Lines 55-61). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rychlik/Loth to include the proximal stopping surface so that it extends across the guide groove and abuts the lower protrusion in an open state of the flow controller, as taught by Miller, for the purpose of preventing the upper and lower housings from being separated from one another when the flow controller is in the open state (Page 2, Col 1, Lines 55-61). 
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rychlik (US Pat 3,625,472)/Loth et al. (PG PUB 2011/0297854) in view of Phillips (US Pat 4,065,093).
Re claim 14, Rychlik discloses that the internal tubing comprises a low durometer tubing (inherent in that the internal tubing is compressed by the clamp, see the rejection of claim 1 above) but Rychlik/Loth does not explicitly disclose that the flow controller further comprises a pair of luer fittings disposed at opposing ends of the tubing for coupling the internal tubing to an intravenous (IV) set tubing. Phillips, however, teaches a substantially similar flow controller 10 (Fig 1,2) comprising a housing 21 (Fig 2), a clamp 22 (Fig 2) an internal tubing 20 (Fig 2), and a pair of luer fittings disposed at opposing ends of the tubing (Col 5, Lines 1-6) for coupling the internal tubing to an IV set tubing (it is noted that the phrase “for coupling the internal tubing to an IV set tubing” is a functional recitation and therefore “an IV set tubing” is not a part of the claimed invention; this limitation is met since one of ordinary skill in the art would recognize that luer connectors can attach to corresponding luer connectors of an IV set tubing) for the purpose of allowing the flow controller to be use in more than one application (Col 5, Lines 6-10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rychlik/Loth to include a pair of luer fittings at opposing end of the tubing, as taught by Phillips, for the purpose of allowing the flow controller to be use in more than one application (Col 5, Lines 6-10).
Re claim 16, Rychlik/Loth discloses all the claimed features except explicitly disclosing a pair of luer connectors disposed at opposing ends of the flexible tubing for connecting the flexible internal tubing to the IV tubing. Phillips, however, teaches a substantially similar flow controller 10 (Fig 1,2) comprising a housing 21 (Fig 2), a clamp 22 (Fig 2), a flexible internal tubing 20 (Fig 2), and a pair of luer connectors disposed at opposing ends of the flexible internal tubing (Col 5, Lines 1-6) for connecting the flexible internal tubing to the IV tubing (it is noted that the phrase “for coupling the internal tubing to an IV set tubing” is a functional recitation and therefore “an IV set tubing” is not a part of the claimed invention; this limitation is met since one of ordinary skill in the art would recognize that luer connectors can attach to corresponding luer connectors of an IV tubing) for the purpose of allowing the flow controller to be use in more than one application (Col 5, Lines 6-10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rychlik/Roth to include a pair of luer connectors at opposing end of the flexible internal tubing, as taught by Phillips, for the purpose of allowing the flow controller to be use in more than one application (Col 5, Lines 6-10).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rychlik (US Pat 3,625,472)/Loth et al. (PG PUB 2011/0297854) in view of Burkholz et al. (US Pat 11,040,186).
Re claim 20, Rychlik/Loth disclose all the claimed features except that at least one of the lower protrusion and the guide groove comprises at least one friction increasing surface. Burkholz, however, teaches providing a friction increasing surface 40 (Fig 2A,2B; Col 8, Lines 52-54) on at least one of two surfaces 15,22 (Fig 2A,2B) that contact and are intended to move relative to one another when acted upon by a user (Col 8, Lines 59-63; comparable to how the lower protrusion and guide groove of Rychlik are in contact and are intended to move relative to one another when acted upon by a user) for the purpose of preventing premature and unintended movement of the surfaces relative to one another (Col 8, Lines 59-62). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rychlik/Loth to include at least one of the lower protrusion and the guide groove with at least one friction increasing surface, as taught by Burkholz, for the purpose of preventing premature and unintended movement of the surfaces relative to one another (Col 8, Lines 59-62).
Re claim 21, Rychlik as modified by Loth in the rejection of claim 15 above replaced Rychlik’s rolling clamp with the flexible clamp of Loth (see the above rejection). Loth further teaches that the flexible clamp comprises an upper arm 7 (it is noted that the device can be flipped such that arm 7 is above arm 8+10) and a lower arm 8+10 (again, it is noted that the  device can be flipped such that arm 7 is above arm 8+10) to engage the ramped surface (as seen in Fig 1 of Rychlik); since Rychlik discloses that the ramped surface 36b+40b is located in the lower housing, one of ordinary skill in the art would recognize that the lower section 8+10 of Loth’s flexible clamp would be slidably disposed in the lower housing (since Loth teaches that the lower section 8+10 is the section that engages its own ramped surface 12+13) while the upper section 7 would be mounted in the upper housing. The motivation applied in claim 15 also applies to claim 21. Rychlik/Loth do not disclose the lower arm comprising a friction-reducing surface.
Burkholz, however, teaches providing a clamp member 10 (Fig 2A but with the embodiment of Fig 5) with an arm 20 (Fig 2A,5) that is configured to come in contact with a flexible tube 70 (Fig 5) with a friction-reducing surface (“proximal end [of clamping surface 26] comprising or consisting of a rigid or semi-rigid material” … “the rigid or semi-rigid proximal end material further reduces friction between pinch clamp and tubing 70”; Col 10, Lines 25-28 and Lines 34-38) for the purpose of permitting easy movement of the clamp along the length of the tubing (Col 10, Lines 34-38). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rychlik/Loth to include the lower arm with a friction-reducing surface, as taught by Burkholz, for the purpose of permitting easy movement of the clamp along the length of the tubing (Col 10, Lines 34-38).

Claims 1, 15, 17, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rychlik (US Pat 3,625,472) in view of McGay (US Pat 3,630,481).
Re claim 1, Rychlik discloses a flow controller (as seen in Fig 12-15; it is noted that all reference characters refer to Fig 12 unless otherwise noted) having an internal tubing 64b (Fig 15), the flow controller comprising: an upper housing 24b including a plurality of graduations 134 (“bearing bars 134” – Col 5, Lines 19-20; as seen in Fig 12, the bearing bars 134 rise above other portions of the upper housing and therefore are “graduations” as claimed); a lower housing 22b engaged with and slidably coupled to the upper housing (Col 5, Lines 14-24); a cavity (as seen in Fig 15, within which tubing 64b resides) defined between the upper and lower housings for accommodating at least a portion of the internal tubing (as seen in Fig 13,15); and a clamp 26b having an upper section 122 (Fig 13,15; “web 122” is considered an “upper section” because it’s lower half in Fig 15 is above the lower half of rim 120) mounted in the upper housing (it is noted that both upper section 122 and lower section 120 are “mounted in” the upper housing, as seen in Fig 15) and a lower section 120 (Fig 13,15; “rigid rim 120” is considered a “lower section” because its lower half in Fig 15 is below the lower half of web 122) slidably disposed in the lower housing (it is noted that both the upper section 122 and the lower section 120 are “slidably disposed in” the lower housing; Col 5, Lines 14-19), the upper and lower housings being slidably coupled relative to each other to transition the internal tubing from (i) an open position where a lumen of the tubing is uncompressed by the flexible clamp (when the clamp 26b is left of point 50b; Col 2, Lines 45-48) to (ii) a closed position where the lumen of the internal tubing is at least partially constricted by the flexible clamp (when the clamp 26b is right of point 50b, as seen in Fig 13; “the compressive position” – Col 3, Lines 31-37). Rychlik does not explicitly disclose that the clamp is flexible. 
McGay, however, teaches a flow controller (as seen in Fig 1) comprising a housing 12 (Fig 1), a tubing 10 (Fig 1-3), and a rolling clamp 18 (Fig 1-3; comparable to the rolling clamp 26b of Rychlik) wherein the rolling clamp comprises an inner core 22 (Fig 2,3) and an outer flexible material 24 (Fig 2,3; “resilient rubber cylindrical portion 24” – Col 2, Lines 15-16) for the purpose of maintaining the memory characteristic of the tubing so as not to harmfully affect the intravenous feeding rate (Col 1, Lines 48-59). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rychlik’s clamp to include an outer flexible material – thus, making the clamp and “flexible clamp”, as taught by McGay, for the purpose of maintaining the memory characteristic of the tubing so as not to harmfully affect the intravenous feeding rate (Col 1, Lines 48-59). 
Re claim 15, Rychlik discloses a flow controller (as seen in Fig 12-15; it is noted that all reference characters refer to Fig 12 unless otherwise noted) for intravenous (IV) tubing (it is noted that the phrase “for intravenous (IV) tubing” is a functional recitation and therefore “IV tubing” is not a part of the claimed invention; one of ordinary skill in the art would recognize that the flow controller could be used in a system that includes IV tubing),t eh flow controller comprising an upper housing 24b including a plurality of graduations 134 (“bearing bars 134” – Col 5, Lines 19-20; as seen in Fig 12, the bearing bars 134 rise above other portions of the upper housing and therefore are “graduations” as claimed); a lower housing 22b comprising a ramped surface 36b+40b (Fig 13; “channel 40 initially has a steep slope up to the point 50 and then a shallower straight line, or if preferred varying slope in the direction of the wall 44” – Col 3, Lines 29-31) and slidably coupled to the upper housing (Col 5, Lines 14-24); a clamp 26b mounted in the upper housing and extending into the lower housing (as seen in Fig 13,15); and a flexible internal tubing 64b (Fig 15; seen in phantom in Fig 13) disposed in a cavity (the space within which the tubing 64b resides in Fig 15) defined between the upper and lower housings (as seen in Fig 15), wherein the upper housing is configured to slide over the lower housing such that the clamp compresses a portion of the flexible tubing (Col 3, Lines 31-37). Rychlik does not explicitly disclose that the clamp is flexible or that the clamp has a guide portion through which the flexible tubing extends.
McGay, however, teaches a flow controller (as seen in Fig 1) comprising a housing 12 (Fig 1), a tubing 10 (Fig 1-3), and a rolling clamp 18 (Fig 1-3; comparable to the rolling clamp 26b of Rychlik) wherein the rolling clamp comprises an inner core 22 (Fig 2,3) and an outer flexible material 24 (Fig 2,3; “resilient rubber cylindrical portion 24” – Col 2, Lines 15-16) that has a guide portion 26 (“groove 26” – Col 2, Lines 17-21) for the purpose of maintaining the memory characteristic of the tubing so as not to harmfully affect the intravenous feeding rate (Col 1, Lines 48-59). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rychlik’s clamp to include an outer flexible material – thus, making the clamp and “flexible clamp” – with a guide portion through which the tubing extends, as taught by McGay, for the purpose of maintaining the memory characteristic of the tubing so as not to harmfully affect the intravenous feeding rate (Col 1, Lines 48-59). 
Re claim 17, Rychlik discloses that the ramped surface comprises a first section  (to the left of point 50b in Fig 13) having a first incline angle (“steep slope up to the point 50” – Col 3, Lines 29-30) and a second section (to the right of point 50b in Fig 13) having a second incline angle (“a shallower straight line, or if preferred varying slope in the direction of the wall 44” – Col 3, Lines 30-31) smaller than the first incline angle (as seen in Fig 13).  
Re claim 18, Rychlik discloses that the upper housing comprises a proximal face (labeled in annotated Fig D above) and a distal face (labeled in annotated Fig D above), the upper housing extending longitudinally from the proximal face to the distal face (as seen in Fig 12,13), and wherein the proximal face comprises an upper protrusion 130, a lower protrusion 134 (Fig 14,15), and a groove (within which 84b or 86b resides in Fig 14) defined between the upper and lower protrusions (as seen in Fig 14,15), the lower protrusion extending longitudinally from the proximal face to the distal face (as seen in Fig 12).  
Re claim 19, Rychlik discloses that a proximal face (the surface of wall 42b facing left in Fig 13) and a distal face (the surface of wall 44b facing right in Fig 13), the lower housing extending longitudinally from the proximal face to the distal face (as seen in Fig 12,13); and a guide groove (the space formed underneath flange 84b or 86b in Fig 14,15) extending from the proximal face to the distal face (as seen in Fig 12), wherein the lower protrusion is slidably mounted in the guide groove to move the upper housing relative to the lower housing (as seen in Fig 12,14,15; Col 5, Lines 14-19).
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rychlik (US Pat 3,625,472)/McGay (US Pat 3,630,481) in view of Phillip (US Pat 4,065,093).
Re claim 14, Rychlik discloses that the internal tubing comprises a low durometer tubing (inherent in that the internal tubing is compressed by the clamp, see the rejection of claim 1 above) but Rychlik/McGay does not explicitly disclose that the flow controller further comprises a pair of luer fittings disposed at opposing ends of the tubing for coupling the internal tubing to an intravenous (IV) set tubing. Phillips, however, teaches a substantially similar flow controller 10 (Fig 1,2) comprising a housing 21 (Fig 2), a clamp 22 (Fig 2) an internal tubing 20 (Fig 2), and a pair of luer fittings disposed at opposing ends of the tubing (Col 5, Lines 1-6) for coupling the internal tubing to an IV set tubing (it is noted that the phrase “for coupling the internal tubing to an IV set tubing” is a functional recitation and therefore “an IV set tubing” is not a part of the claimed invention; this limitation is met since one of ordinary skill in the art would recognize that luer connectors can attach to corresponding luer connectors of an IV set tubing) for the purpose of allowing the flow controller to be use in more than one application (Col 5, Lines 6-10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rychlik/McGay to include a pair of luer fittings at opposing end of the tubing, as taught by Phillips, for the purpose of allowing the flow controller to be use in more than one application (Col 5, Lines 6-10).
Re claim 16, Rychlik discloses all the claimed features except explicitly disclosing a pair of luer connectors disposed at opposing ends of the flexible tubing for connecting the flexible internal tubing to the IV tubing. Phillips, however, teaches a substantially similar flow controller 10 (Fig 1,2) comprising a housing 21 (Fig 2), a clamp 22 (Fig 2), a flexible internal tubing 20 (Fig 2), and a pair of luer connectors disposed at opposing ends of the flexible internal tubing (Col 5, Lines 1-6) for connecting the flexible internal tubing to the IV tubing (it is noted that the phrase “for coupling the internal tubing to an IV set tubing” is a functional recitation and therefore “an IV set tubing” is not a part of the claimed invention; this limitation is met since one of ordinary skill in the art would recognize that luer connectors can attach to corresponding luer connectors of an IV tubing) for the purpose of allowing the flow controller to be use in more than one application (Col 5, Lines 6-10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rychlik to include a pair of luer connectors at opposing end of the flexible internal tubing, as taught by Phillips, for the purpose of allowing the flow controller to be use in more than one application (Col 5, Lines 6-10).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rychlik (US Pat 3,625,472)/McGay (US Pat 3,630,481) in view of Burkholz et al. (US Pat 11,040,186).
Re claim 20, Rychlik/McGay disclose all the claimed features except that at least one of the lower protrusion and the guide groove comprises at least one friction increasing surface. Burkholz, however, teaches providing a friction increasing surface 40 (Fig 2A,2B; Col 8, Lines 52-54) on at least one of two surfaces 15,22 (Fig 2A,2B) that contact and are intended to move relative to one another when acted upon by a user (Col 8, Lines 59-63; comparable to how the lower protrusion and guide groove of Rychlik are in contact and are intended to move relative to one another when acted upon by a user) for the purpose of preventing premature and unintended movement of the surfaces relative to one another (Col 8, Lines 59-62). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rychlik/McGay to include at least one of the lower protrusion and the guide groove with at least one friction increasing surface, as taught by Burkholz, for the purpose of preventing premature and unintended movement of the surfaces relative to one another (Col 8, Lines 59-62).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rychlik (US Pat 3,625,472)/McGay (US Pat 3,630,481) in view of Miller (US Pat 2,092,401).
Re claim 22, Rychlik/McGay discloses all the claimed features except that the proximal face of the lower housing comprises a proximal stopping surface that extends across at least a portion of the guide groove at the proximal face of the lower housing, wherein in an open state of the flow controller the lower protrusion of the upper housing abuts the proximal stopping surface.  Miller, however, teaches a flow controller (Fig 1-5; it is noted that all reference characters cited below refer to Fig 5 unless otherwise noted) comprising an upper housing 14+26 with an upper protrusion (the horizontal surface of enlarged portion 16 in Fig 3), a lower protrusion 26, and a groove 17 formed therebetween (as seen in Fig 3 where body 25 resides), the flow controller further comprising a lower body 25 having a guide groove (the space defined between the right-most facing surface of toe 30 in Fig 3 and the left-most facing surface of protrusion 31 in Fig 3) with a proximal stopping surface 30 extending across the guide groove at a proximal face thereof (as seen in Fig 3), wherein in an open state of the flow controller the proximal stopping surface abuts the lower protrusion of the upper housing (as seen in Fig 3; Page 2, Col 1, Lines 55-61) for the purpose of preventing the body and the housing from being separated from one another when the flow controller is in the open state (Page 2, Col 1, Lines 55-61). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rychlik/McGay to include the proximal stopping surface so that it extends across the guide groove and abuts the lower protrusion in an open state of the flow controller, as taught by Miller, for the purpose of preventing the upper and lower housings from being separated from one another when the flow controller is in the open state (Page 2, Col 1, Lines 55-61). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koland (US Pat 3,497,175), Starchevich (US Pat 6,341,757), McNally (US Pat 6,749,591), Hanada (PG PUB 2007/0181835), Miyahara (PG PUB 2008/0029721), Braga et al. (PG PUB 2010/0168682), Ueda et al. (PG PUB 2014/0100526), and Rhea et al. (PG PUB 2016/0339454) each disclose flow controllers similar to that of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783